Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

                          District of Columbia
                           Court of Appeals

No. 19-BG-158

IN RE EDGAR F. NDJATOU
                                                   2019 DDN 38
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1001665

BEFORE: Beckwith and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                    ORDER
                              (FILED – April 25, 2019)


       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law by consent; this court’s
March 5, 2019, order directing respondent to show cause why the functionally
equivalent discipline of an indefinite suspension with a fitness requirement, with the
right to file for reinstatement after five years or after reinstatement by the state of
Maryland, whichever occurs first, should not be imposed; and the statement of
Disciplinary Counsel regarding reciprocal discipline; and it appearing that
respondent failed to file a response to the court’s show cause order but did file his
D.C. Bar R. XI, §14(g) affidavit on March 18, 2019, it is

       ORDERED that Edgar F. Ndjatou is hereby indefinitely suspended from the
practice of law in the District of Columbia nunc pro tunc to March 18, 2019, and
reinstatement is conditioned on a showing of fitness to practice law. Respondent
may file for reinstatement after five years or after reinstatement by the state of
Maryland, whichever occurs first. See in re Sibley, 990 A.2d 483 (D.C. 2010), and
in re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate).


                            PER CURIAM